Name: 81/208/Euratom, ECSC, EEC: Council Decision of 30 March 1981 increasing the number of Judges at the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1981-04-11

 Avis juridique important|31981D020881/208/Euratom, ECSC, EEC: Council Decision of 30 March 1981 increasing the number of Judges at the Court of Justice Official Journal L 100 , 11/04/1981 P. 0020 - 0020 Finnish special edition: Chapter 1 Volume 2 P. 0015 Spanish special edition: Chapter 01 Volume 3 P. 0076 Swedish special edition: Chapter 1 Volume 2 P. 0015 Portuguese special edition Chapter 01 Volume 3 P. 0076 COUNCIL DECISION of 30 March 1981 increasing the number of Judges at the Court of Justice (81/208/Euratom, ECSC, EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32 thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 165 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 137 thereof, Having regard to the request of the Court of Justice in its memorandum of 21 July 1978 that the number of Judges be increased, Whereas the increase in the workload of the Court of Justice justifies a further increase in the number of Judges by one; Whereas the first paragraph of Article 32 of the Treaty establishing the European Coal and Steel Community, the first paragraph of Article 165 of the Treaty establishing the European Economic Community and the first paragraph of Article 137 of the Treaty establishing the European Atomic Community should be amended to take account of the increase in the number of Judges constituting the Court of Justice; Whereas the second paragraph of Article 32b of the Treaty establishing the European Coal and Steel Community, the second paragraph of Article 167 of the Treaty establishing the European Economic Community and the second paragraph of Article 139 of the Treaty establishing the European Atomic Energy Community should be amended so that the partial replacement concerns six and five Judges alternately; Whereas, in order to ensure the operation of the replacement system provided for, the date of expiry of the term of office of the Judge appointed to occupy for the first time the post created by this Decision should be brought forward to 6 October 1982, HAS DECIDED AS FOLLOWS: Article 1 The first paragraph of Article 32 of the Treaty establishing the European Coal and Steel Community, the first paragraph of Article 165 of the Treaty establishing the European Economic Community and the first paragraph of Article 137 of the Treaty establishing the European Atomic Energy Community shall be replaced by the following: "The Court of Justice shall consist of 11 Judges." Article 2 The second paragraph of Article 32b of the Treaty establishing the European Coal and Steel Community, the second paragraph of Article 167 of the Treaty establishing the European Economic Community and the second paragraph of Article 139 of the Treaty establishing the European Atomic Energy Community shall be replaced by the following: "Every three years there shall be a partial replacement of the Judges. Six and five Judges shall be replaced alternately." Article 3 The term of office of the Judge appointed to occupy for the first time the post created by this Decision shall expire on 6 October 1982. Done at Brussels, 30 March 1981. For the Council The President G. BRAKS